VINSON, Associate Justice
(dissenting).
The appellants requested an instruction upon the doctrine of the last clear chance as set out in their prayer No. 1. In the original opinion, we held that the refusal to grant this prayer was correct; that the prayer was defective “in that it does not require either that the peril of the plaintiff Lottie Stewart be inescapable, or that she be oblivious to it.”, .On rehearing the majority decide that, before the doctrine of last clear chance may be invoked, the peril must be inescapable or there be obliviousness to it. With this I cannot agree, nor do I think that the authorities cited by the majority support their conclusions.
Inescapable peril, or obliviousness to peril, may waken into action this doctrine, but I cannot agree to limit its scope to the presence of one of these conditions. It is much broader. For my position, I cite the following cases: Inland & Seaboard Coasting Co. v. Tolson, 139 U.S. 551, 11 S.Ct. 653, 35 L.Ed. 270; Grand Trunk Railway Co. v. Ives, 144 U.S. 408, 12 S.Ct. 679, 36 L.Ed. 485; Chunn v. City & Suburban Railway of Washington, 207 U.S. 302, 28 S.Ct. 63, 52 L.Ed. 219; Hawley v. Columbia Ry. Co., 25 App.D.C. 1; Capital Traction Co. v. Divver, 33 App.D.C. 332; Baltimore & O. R. Co. v. Griffith, 34 App.D.C. 469; Washington Railway & Elec. Co. v. Cullember, 39 App.D.C. 316; Terminal Taxicab Co. v. Blum, 54 App.D.C. 357, 298 F. 679; Kelly Furniture Co. v. Washington Ry. & Elec. Co., 64 App.D.C. 215, 76 F.2d 985; Boaze v. Windridge & Handy, 70 App.D.C. 24, 102 F.2d 628; Porto Rico Ry. Light & Power Co. v. Miranda, 1 Cir., 62 F.2d 479; Arnold v. Owens, 4 Cir., 78 F.2d 495; Linde Air Products Co. v. Cameron, 4 Cir., 82 F-2d 22; Kansas City Southern Ry. Co. v. Ellzey, 275 U.S. 236, 48 S.Ct. 80, 72 L.Ed. 259 (which re-states the doctrine, but holds it inapplicable therein).
I am of the opinion that the prayer was not defective in the particulars stated; that refusal to instruct on this issue was prejudicial error, and the judgment should be reversed and the case remanded for new trial.